Title: Introductory Note: From George Washington, [14 July 1798]
From: 
To: 


This letter contains the first mention in Hamilton’s extant correspondence of the question of who was to serve directly under Washington in his capacity as “Commander in Chief of all the armies raised, or to be raised, in the United States.” When Washington wrote this letter, he assumed that Congress would pass “An Act to augment the Army of the United States, and for other purposes,” which authorized the President “to raise, in addition to the present military establishment, twelve regiments of infantry, and six troops of light dragoons” and provided “that there shall be two major-generals, with aids-de-camp each; one inspector-general, with the rank, pay and emoluments of a major-general, and two aids-de-camp.” The ranking of the three major generals was obviously a question of some importance, for the one ranked first would be second in command to Washington. In the letter printed below Washington ranked Hamilton first, named him inspector general, and placed Charles Cotesworth Pinckney second and Henry Knox third. In addition, Secretary of War James McHenry, who at the request of President Adams had visited Washington at Mount Vernon, returned to Philadelphia on July 17, 1798, with Washington’s list ranking Hamilton ahead of Pinckney and Knox. Washington’s preference for Hamilton, however, placed him in direct conflict with Adams, who favored Knox and Pinckney. The result was an unseemly squabble which lasted three months and which in one way or another damaged the reputations of most of those who were directly involved.
What can charitably be termed a messy situation was made both more complicated and more tedious by the distances separating most of the principals. Following the adjournment of Congress on July 19, 1798, Adams left Philadelphia for Quincy, Massachusetts, where he stayed throughout the dispute, while the members of the cabinet remained at the seat of the Government. Washington was in Mount Vernon; Hamilton was in New York; Knox divided his time between Boston and his lands in Maine; and Pinckney had not yet returned from his mission to France. On one occasion, a letter mailed by Washington on September 25 did not reach Adams until October 8. But this was not all, for Adams’s absence permitted his far from loyal cabinet members to plot and connive in a fashion and to a degree that presumably would not have been possible if he had not left Philadelphia.
Throughout the controversy McHenry and Secretary of State Timothy Pickering left no doubt that their allegiance was to Hamilton rather than to the President they were putatively serving. On more than one occasion they schemed, dissimulated, procrastinated, and withheld information in their efforts to achieve their objective. Hamilton, who supported them at every step in their campaign, was undoubtedly motivated by his ambition and quest for military fame, but it has also been suggested that he and his allies in the cabinet were hoping to have him appointed the de facto head of an army that could be used to support Francisco de Miranda’s plans for the liberation of Spain’s American colonies. On August 22, 1798, when the question of the relative rank of Hamilton, Pinckney, and Knox had not been settled, Hamilton wrote to Miranda that he approved of Miranda’s project, but he “could personaley have no participation in it unless patronised by the Government of this Country.” Hamilton, however, then added: “We are raising an army of about Twelve Thousand men. Genl. Washington has resumed his station at the head of our armies. I am appointed second in command.” On the other hand, a few months earlier Hamilton had written that he considered Miranda “an intriguing adventurer.”
On July 18, 1798, Adams sent his nominations for general officers for the Army to the Senate. Hamilton was nominated inspector general, and his name was first on the list of major generals, followed by the names of Pinckney and Knox. On the following day the Senate approved the three appointments in the order in which the President had submitted them. On July 25 McHenry wrote to Hamilton: “I am directed to inform you that the President of the United States, by, and with the advice and consent of the Senate, has appointed you Inspector General, with the rank of Major General; and to transmit you your commission made out accordingly.” On July 28 Hamilton wrote to McHenry accepting the appointment.
The difficulty with the list approved by the Senate arose from the fact that at the conclusion of the American Revolution Pinckney outranked Hamilton and Knox outranked both Pinckney and Hamilton. When Washington wrote the letter printed below, he was more concerned with the implications of placing Pinckney second than with having Knox third. As early as July 6, 1798, Pickering wrote to Washington: “There is one man who will gladly be Your Second.… You too well know Colo. Hamilton’s distinguished ability, energy and fidelity, to apply my remark to any other man.” On July 11 Washington replied that he was well aware of Hamilton’s ability, but that there were also reasons for placing Pinckney first. Pickering immediately relayed this information to Hamilton, who answered: “I had contemplated the possibility that Knox might come into service & was content to be second to him, if thought indispensable. Pinckney, if placed over me puts me a grade lower. I don’t believe it to be necessary.” Hamilton also wrote to Washington: “… I must conclude that General Pinckney, on a fair estimate of circumstances ought to be well satisfied with the [present] arrangement.” Pinckney, who had not yet returned from France, was unable to speak for himself. But it made little difference, for it was Knox, not Pinckney, who insisted on outranking Hamilton.
Although Washington originally was more concerned about putting Pinckney second than placing Knox third, he nevertheless took the trouble to write to Knox on July 16 concerning his decision. On July 29 Knox replied in a long and bitter letter in which he implied that he would refuse the appointment “unless the relative rank of the late War, should govern according to the established and invariable usuage of the former War.” Washington, in turn, sent copies of both letters to Hamilton, and on August 9 he again wrote Knox an explanatory letter concerning the relative rankings. In the meantime, Knox had written to the Secretary of War a letter dated August 5 in which he all but said that he would not accept the appointment if the “names as specified in the last, is intended to establish the priority of rank.”
Adams, who alone had the authority to settle the dispute, soon made clear his preference. On August 14, 1798, in reply to a letter from McHenry asking for permission “to call effectually to my aid, the Inspector General, and likewise General Knox; and to charge them with the management of particular branches of the service,” Adams wrote: “Calling any … general officers [other than Washington] into service at present will be attended with difficulty, unless the rank were settled. In my opinion, as the matter now stands, General Knox is legally entitled to rank next to General Washington, and no other arrangement will give satisfaction. If General Washington is of this opinion, and will consent to it, you may call him into actual service as soon as you please. The consequence of this will be that Pinckney must rank before Hamilton. If it shall be consented, that the rank shall be Knox, Pinckney & Hamilton, you may call the latter too into immediate service when you please. Any other plan will occasion long delay and much confusion. You may depend upon it, the five New England States will not patiently submit to the humiliation that has been meditated for them.”

Before receiving Adams’s letter, McHenry sent Hamilton a copy of Knox’s letter of August 5 and asked: “What is to be said to General Knox?” Hamilton, as always, was only too willing to help, and on August 19 he wrote two letters to McHenry—one official and the other private—and enclosed a draft of a reply to Knox’s August 5 letter. On August 20 McHenry forwarded to Adams the drafts of two letters—one private and the other official—addressed to Knox. If anything, McHenry’s proposals served to strengthen the President’s resolve. On August 29 he wrote from Quincy to the Secretary of War: “I have received your letter of August 20th, I believe, though the o is obscure.
“General Knox is gone to the Eastward as I understand, to return in ten or fifteen days. But if he were in Boston, I could not send him either your official or private letter, as neither contains sentiments that I can approve. My opinion is and has always been clear, that as the law now stands, the order of nomination or of recording has no weight or effect, but that officers appointed on the same day, in whatever order, had a right to rank according to antecedent services. I made the nomination according to the list presented to me, by you, from General Washington, in hopes that rank might be settled among them by agreement or acquiescence, believing at the same time, and expressing to you that belief, that the nomination and appointment would give Hamilton no command at all, nor any rank before any Major-General. This is my opinion still.
“I am willing to settle all decisively at present (and have no fear of the consequences) by dating the commissions Knox, on the first day, Pinckney on the 2nd. Hamilton on the third. If this course is not taken & the commissions are all made out on the same day, I tell you my opinion is clear that Hamilton will legally rank after Hand and I fear even after Lee.
“You speak to me of the expediency of attempting an alteration in the rank of the gentlemen in question. You know, Sir, that no rank has ever been settled by me. You know my opinion has always been as it is now, that the order of names in the nomination and record was of no consequence.
“General Washington has through the whole, conducted with perfect honor and consistency. I said and I say now, if I could resign to him the office of President, I would do it immediately and with the highest pleasure, but I never said I would hold the office & be responsible for its exercise, while he should execute it. He has always said in all his letters that these points must ultimately depend upon the President.
“The power & authority is in the President. I am willing to exert this authority at this moment and to be responsible for the exercise of it. All difficulties will in this way be avoided. But, if it is to be referred to General Washington or to mutual & amicable accomodation among the gentlemen themselves, I foresee it will come to me at last, after much altercation & exasperation of passions & I shall then determine it exactly as I should now—Knox, Pinckney & Hamilton.
“There has been too much intrigue in this business both with General Washington & me. If I shall ultimately be the dupe of it, I am much mistaken in myself.”
McHenry broke the news to Hamilton on September 6 in a letter enclosing Adams’s letter of August 29. McHenry held out no hope to Hamilton, for he concluded: “I hope you will acquiesce in the necessity which seems to govern, and save us from the confusion which may result from a different conduct.” On the same day he wrote to Adams: “… I shall follow the order you prescribe, and date Genl. Knox’s on the first day, General Pinckney’s on the second, and General Hamilton’s on the third.” On September 8 Hamilton replied to McHenry: “I shall certainly not hold the commission on the plan proposed, and only wait an official communication to say so.”
Pickering, like McHenry, had apparently done all within his power to support Hamilton and defeat Knox. He had been the first to suggest Hamilton’s name to Washington; he had gone out of his way to keep Hamilton informed on Washington’s views on how the major generals should be ranked; and early in August he had sought to force Adams’s hand by urging the President to call Hamilton and Knox into service. In addition, when Hamilton wrote to him on July 17 indicating his “willingness to serve under Knox,” Pickering had “concealed” the letter “in order that the arrangement of nominations of Major Generals,… as formed by General Washington … might leave … [Hamilton] in the first place.” Pickering’s efforts, however, had had no effect on Adams, and by the end of August the Secretary of State had run out of suggestions and had little advice to offer Hamilton beyond urging him to stand firm.
By the end of the first week in September, Pickering and McHenry had every reason to be discouraged, for Adams’s letter of August 29 to McHenry had apparently deprived them of any further opportunities for machination. They did not, however, give up easily. For a time they considered a letter to the President to be signed by Pickering, Secretary of the Treasury Oliver Wolcott, Jr., and Secretary of the Navy Benjamin Stoddert. But, “after … a good deal of deliberation, the idea of a joint address was relinquished for a representation from Mr. Wolcott alone, who did not appear to be implicated in his [Adams’s] suspicions of intrigue.” Accordingly, on September 17, Wolcott wrote Adams a long, detailed brief on behalf of Hamilton. In the course of this letter, Wolcott attempted to refute Knox’s contentions that the order of rank at the end of the Revolution should prevail and Adams’s insistence that Knox was popular in New England; but most important of all, he subtly—but insistently—emphasized the importance of not offending Washington by denying him his choice for the second in command. “The circumstances of the case in respect to Genl Washington,” Wolcott wrote, “appear therefore to be, first, that he was nominated to command the armies without any previous consultation or notice; second, that his ‘advice in the formation of a List of Officers’ was requested, accompanied with an intimation that ‘his opinion on all subjects would have great weight;’ third, that General Washington formed a List of Officers, and after mature deliberation settled the rank, which in his judgement, the Officers in question ought to enjoy in the proposed Army; fourth, that in the nominations exhibited by the President to the Senate, the order proposed by General Washington respecting those Gentlemen was preserved.
“The ‘advice’ of General Washington was therefore that Alexander Hamilton should be appointed Inspector General, with the rank of first Major General, Charles Cotesworth Pinckney, second Major General, and Henry Knox, third Major General—whatever may have been the opinion of the President respecting the effect of the order of appointment, the opinion of General Washington and the expectation of the public is, that General Hamilton will be confirmed in a rank second only to the Commander in Chief.
“I am persuaded that no personal considerations distinct from the public Interest have influenced General Washington, and it is impossible that the public should be governed by any but views of the general Welfare, in awarding the second rank to General Hamilton; there does not exist a more sincere friend to General Knox than the Commander in Chief; the preference has been founded solely on public considerations; on a peculiar fitness of character, and on the utility of vesting a high command in the Office of Inspector General.
“Contrary to expectation, General Knox claims the first rank, and in support of his pretensions refers to a rule adopted in the revolutionary War, by which according to his statement, among Officers appointed to the same grade, on the same day, their relative rank in the new grade, was to be determined by their respective ranks, prior to such new appointments.
“No general and unqualified rule of the kind alluded to by General Knox, is to be found by me in the resolutions of Congress; it is however presumed that the regulations prescribed on the 24th. of November 1778, are those to which he refers. A due attention to these regulations will evince, that they are wholly inapplicable to the present state of things, and that they contain many exceptions with reference to the Army for which they were formed.
“The first of the rules established on the 24th. of November 1778, is the only one, which can in any degree support General Knox’s pretensions; this merely determines the rank of Commissions in the eighty eight battalions ordered to be raised during the war, by the resolution of Congress of the 16th. of September 1776. Prior to this time the force of the United States consisted of Troops engaged for limited periods; some under the authority of Congress, others under the authority of the respective States. After the permanent Army was raised, new Commissions were issued to the Officers; the powers of appointment except of General Officers, being vested in the States, it could not but happen, that the dates would be filled up very erroneously; the true effect of the rule above referred to, was merely to correct these errors; —the rank of the Officers in the sixteen additional Battalions, of the new Levies, of the flying Camp and Militia, of Officers who had been or were prisoners with the Enemy and cases where different rules had been established in the respective States, were expressly excepted from the regulation; it was moreover provided that a resignation should preclude any claim or benefit from former rank, under a new appointment.
“Giving therefore the utmost latitude to the rule presumed to be refered to, by General Knox, it only proves, that in cases of continued service, under a Commission from Congress, and in respect to appointments made under the same Act, and where the rank has not been settled; and where no different rule was established by the particular State, the rank under a former Commission should govern. There is clearly nothing in this rule, which is highly equitable and perfectly well adapted to the difficulty which it was intended to redress, that can settle the grade of rank, between distinct Offices namely between the Office of Inspector General and that of Major General.
“But if it is contended that the Office of Inspector General and Major General are of the same dignity or if the former draws after it no precise rank and if recourse must be had to the obsolete resolutions of Congress, to settle the relative rank of the Gentlemen in question, the most apposite rule which I can discover will be found in the resolution of Congress passed on the 4th. day of January 1776. viz.
“‘Resolved that in all elections of Officers by Congress, where more than one are elected on the same day, to commands of the same rank, they shall take rank of each other according to their election and the entry of their names on the minutes; and their Commissions shall be numbered to shew their priority.’ The principle of this resolution pointedly applies to the present case; having been adopted to settle the rank of newly appointed Officers, for a new Army.
“My opinion however is, that the resolutions of Congress afford no rule for deciding the question, except as they are reconciliable with the present Constitution of the United States, the actual state of the Country, and as being founded in reason they may hereafter be adopted for the government of an Army when actually formed.
“The President is now about to form an Army; and it is an uncontrovertible fact, that before their recent appointments, Alexander Hamilton and Henry Knox possessed no rank whatever; they were private Citizens; their just pretensions to appointments were founded solely on their merits; and their new stations, were consequently to be determined by their comparative qualifications.
“It would have been as becoming in the Candidates and certainly less embarrassing to the President if all had submitted in silence to the Presidents determination after consultation with General Washington; superlative disinterestedness is however rare; what has happened in this case, will eternally happen; there is not one man of real merit and virtue among a thousand whose estimate of himself does not exceed that of his acquaintance; if General Hamilton thinks the second rank his due, so does General Knox in respect to himself; General Hamiltons pretensions are however seconded by the wishes of General Washington and by the opinion of a vast majority of the wisest and most efficient supporters of the Government in every part of the United States; the political enemies of both Gentlemen are the same, but while they respect and confide in the great talents of the former, they estimate the abilities of the latter by a different scale.
“The opinion of General Washington being in favour of General Hamilton; the public voice having awarded the second rank to him, in consequence of his merits and the supposed effect of the act of the President himself; it being certain to my mind that General Knox will not accept an appointment with rank inferiour to Generals Hamilton and Pinckney; and it being equally certain, that General Hamilton will not renounce the station in which he supposes himself properly placed, but rather decline the service, the interesting question arises, What is to be done? Taking it for granted that General Knox or General Hamilton will decline service, it is necessary to consider maturely the consequences of a decision against either of these Gentlemen.
“The question of rank so far as it is a personal question ought to be entirely out of view, for surely the public Interest ought not to yield to the ambition or vanity of either of these Gentlemen: their relative rank is important only in relation to the duties of their Offices, and as it may affect the continuance of one of them in service; the Office of General Hamilton as that of Inspector General as well as Major General; that of General Knox only Major General.
“I am no Soldier, and no judge of military questions except so far as they are capable of being tested by the principles of Common sense; there are I presume some special duties, annexed to the Office of Inspector General, distinct from that of a Major General and also presume that it is important that the former should have an elevated rank to secure the full effect of his arrangements; The Law only determines that the Inspector General, shall enjoy the rank of Major General; the official grade being the same, personal rank, must therefore depend on the pleasure or determination of the President, on a full consideration of all the circumstances, which must influence his decision.
“General Washington has clearly expressed his opinion or rather ‘advice’ on this point, and by a Letter of his to General Hamilton, which I learn from the Secretary of War, was by him submitted to the Presidents perusal, but which doubtless has escaped his recollection, I find that General Washington relies, upon the efficient aid of General Hamilton. By the same Letter it appears further, that the only difficulty in his mind arose, (and that very much from local considerations) on the relative rank of Generals Hamilton and Pinckney, and that with a knowledge of all the Gentlemen and with the most intimate acquaintance with Generals Hamilton & Knox, General Washington deliberately and explicitly arranged the last below the other two; These are his words; ‘with respect to my friend General Knox, whom I love and esteem, I have ranked him below you both.’
“Considering all the circumstances of General Washingtons services and retirement, it was certainly a serious question for him to determine, whether he should again encounter the perils of public life—having consented, it will be expected by all dispassienate men, that his reasonable wishes should be gratified—and what is the present question? Merely, whether General Hamilton shall or shall not precede General Knox in command. If the question is important to one of the Gentlemen, it is equally so to the other. If the services of both cannot be retained, ought not General Washingtons deliberate advice, seeing it has been asked, to influence the final decision?”
Hamilton’s supporters in the cabinet also turned to Washington in their efforts to reverse the decision of their President. McHenry relayed the news to Washington that Adams was determined to place Knox first and Hamilton third, and on September 13 Pickering wrote to Washington: “… The Secretary of War has received from the President a Letter deciding the ranks of the three first General Officers in question —that they shall stand, Knox—Pinckney—Hamilton.… It is a decision which ought not to stand: I hope in God the President may be prevailed to reverse it: we have taken it upon ourselves to delay its execution.…” This letter was followed on September 19 by a detailed account of the situation by McHenry, in which he wrote that the President “agreed to follow your arrangement upon my admitting, that any of the parties, if dissatisfied with the order of arrangement might have their claims discussed and settled by a board of officers or the commander in chief.”
Washington then attempted to do for Hamilton, Pickering, and McHenry what they had been unable to do for themselves. He indicated to McHenry the possibility that he would resign if Adams changed the ranking of the three major generals, and on September 25, in a polite, but firm, letter to Adams, he made clear his preference for Hamilton. He wrote the letter, he said, “With all the respect which is due to your public station, and with the regard I entertain for your private character,” and he stated that “To encrease the Powers of the Commander in Chief—or to lessen those of the President of the United States … was most foreign from my heart.” But he wrote: “In the arrangement made by me, with the Secretary of War, the three Major Generals stood—Hamilton, Pinckney, Knox; and in this order I expected their Commissions would have been dated. This, I conceive, must have been the understanding of the Senate. And certainly, was the expectation of all those with whom I have conversed. But you have been pleased to order the last to be first, and the first to be last.…
“But if no regard was intended to be had to the order of my arrangement, why was it not altered before it was submitted to the Senate? This would have placed matters upon simple ground. It would then have been understood as it is at present—namely—that the Gentlemen would rank in the order they were named: but the change will contravene this, and excite much conversation, & unpleasant circumstances.…
“It is an invidious task, at all times to draw comparisons; and I shall avoid it as much as possible; but I have no hesitation in declaring, that if the Public is to be deprived of the Services of Coll. Hamilton in the Military line, that the Post he was destined to fill will not be easily supplied; and that this is the sentiment of the Public, I think I can venture to pronounce.…
“I have addressed you, Sir, with openess and candour—and I hope with respect, requesting to be informed whether your determination to reverse the order of the three Major Generals is final.…”
On October 9 Adams replied to Washington: “I received, yesterday, the Letter you did the Honor to write to me on the 25th. of September.
“You request to be informed, whether my determination to preserve the order of the three Major Generals is final.… I presume that before this Day you have received Information, from the Secretary at War, that I some time ago Signed the three Commissions and dated them on the Same day, in hopes Similar to yours that an amicable Adjustment or Acquiescence might take place among the Gentlemen themselves. But, if these hopes should be disappointed, and Controversies should arise, they will of course be submitted to you as Commander in Chief, and if after all any one should be so obstinate as to appeal to me from the Judgment of the Commander in Chief, I was determined to confirm that Judgment. Because, whatever Construction may be put upon the Resolutions of the ancient Congress which have been applied to this Case, and whether they are at all applicable to it or not, there is no doubt to be made that by the present Constitution of the United States, the President has Authority to determine the Rank of Officers.”
Most historians have suggested that Washington’s letter forced Adams’s hand and made him change his mind. Such a conclusion is at best only partially correct, for it appears that long before Adams had received the letter in question he had decided to refer the matter back to the principals in the dispute. In the first place, Adams signed the commissions of the three men on the same day and sent them to McHenry on September 30 (or eight days before he had received Washington’s letter). Secondly, the members of the cabinet proceeded on the assumption that the fact that Adams had signed the commissions on the same day meant that the order in which the names had been approved by the Senate now prevailed and that Hamilton was second in command to Washington. Finally, and most important, there is evidence that Adams had made up his mind more than two weeks before he had received Washington’s letter. In a draft of a letter to Wolcott, which is dated September 24 and which was never sent, Adams replied in detail to Wolcott’s letter of September 17. In Adams’s letter, which he said was “written in deep Affection” for Wolcott, he discussed all the reasons why he did not think Hamilton should be ranked first among the major generals; but he also stated: “I have given so much Attention to your Representations that I have dated the Commissions to Knox Pinckney and Hamilton all on the same Day, in hopes that under the Auspices of General Washington the Gentlemen may come to some amicable settlement of the dispute.…”
Adams’s letter to McHenry of September 30 consists of a single sentence reading: “Inclosed are the commissions for the three generals signed and all dated on the same day.” McHenry immediately relayed this news to Hamilton in a letter which concluded: “I shall, I expect, soon call upon you. Burn this letter,” and on October 10 Wolcott wrote to Hamilton that Adams’s letter to McHenry, “covering the Commissions of the Major Generals, dated on one day,” had settled the question of rank and “that you are established in the rank of first Major General.” But McHenry was still not sure. Instead of asking Adams what should be done, on October 12 he sent his fellow cabinet members most of the relevant documents and asked them the following four questions: “1st. Whether from the tenor of the letters, collectively, and particularly, from the President’s last letter (No. 13) including the commissions for the Major Generals of the army of the United States, all dated on the same day, it ought to be concluded, that the President acquiesces, in the settlement of the relative rank of the Major Generals, upon the principle of, and agreeably to, the order of their nomination and approbation by the Senate. If answered in the affirmative, then,
“2d. Whether the Secretary of war should immediately transmit their commissions to the Major Generals, and inform them respectively, that their relative rank is considered as definitively settled by the order of nomination, and approbation aforesaid, or
“3d. Whether the transmission of the commissions, and the communications aforesaid, ought not to be previously transmitted to the President.
“4th. Whether, if the Secretaries shall collectively agree in their answers to the above questions, it will not be proper for the Secretary of war to communicate to the President a copy of the questions now proposed and the answers thereto, as inducing to the opinion he entertains of the President’s will, and the conduct he has pursued.”

On October 13, Pickering, Wolcott, and Stoddert replied to McHenry: “The only inference we can draw from the facts … is, that the President consents to the arrangement of rank as proposed by General Washington and pursued in the order of nomination and appointment by the President and Senate.
“This being the conclusion which we make, it is our opinion, that the Secretary of war, ought to transmit the Commissions and inform the Generals that in his opinion the rank is definitively settled according to the original arrangement.
“We are of opinion that it will not be respectful to the President to address him again on a subject, which appears to have been attended with difficulties in his mind, and the discussion of which can produce no public advantage; we also think that no communication of our sentiments will be necessary, unless the Secretary of War shall discover hereafter, that we have mistaken the Presidents intentions, in which case it will be proper, that we should share in the censure.”
On October 15 McHenry sent Hamilton his commission and stated: “With respect to the relative rank between you, Generals Pinckney and Knox, I deem it necessary or observe, that the order of nomination and approval by the Senate is considered definitive.” Hamilton acknowledged the receipt of his commission on October 19, but Knox, stating that “no Officer can consent to his own degradation,” declined his appointment. Pinckney, who had had the good fortune to be out of the country throughout most of the dispute, returned to the United States in mid-October. Following his arrival he wrote to McHenry accepting his appointment and stating that he had no objections to being outranked by Hamilton.
